DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-29 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 7, 9, 10-12, 14, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20150277085 A1) in view of Huang (US 8379323 B2, published 12/13/2012).
Regarding claim 1, Noda teaches a photographing optical lens assembly comprising six lens elements (e.g. Fig. 1), the six lens elements being, in order from an object side to an image side: a first
lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6); 
wherein each of the six lens elements has an object-side surface towards the object side and an image-side surface towards the image side (Fig. 1); 
the sixth lens element with negative refractive power (¶86) has an object-side surface being concave in a paraxial region thereof (Fig. 1);
wherein a central thickness of the first lens element is a maximum among central thicknesses of the six lens elements; a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens 
element is V5, a focal length of the photographing optical lens assembly is f, a curvature radius of an object-side surface of the first lens element is R1, a curvature radius of the image-side surface of the
sixth lens element is R12, and the following conditions are satisfied: Nmax < 1.7 (Table 1) and V5 < 30 (Table 1).
Noda does not explicitly show an image-side surface being convex in a paraxial region thereof, or that the condition on f/R1 – f/R12 is satisfied.
Huang explicitly shows an analogous six lens system exhibiting the required refractive powers (Fig. 11, Table 11, Lenses 1-6), and the sixth lens element has an image-side surface being convex in a paraxial region thereof (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the lens set of Noda using different surface geometries taught by Huang for the purpose of, e.g. reducing the form factor and optical aberration, reducing the cost of materials and increasing imaging quality.
Regarding claim 2, the modified Noda teaches the photographing optical lens assembly of claim 1, and Noda further discloses wherein the first lens element with positive refractive power (¶80) has the object-side surface being convex in a paraxial region thereof (Fig. 1); the second lens element with negative refractive power (¶81) has an object-side surface being convex in a paraxial region thereof (Fig. 1) and an image-side surface being concave in a paraxial region thereof (Fig. 1).  
Regarding claim 3, the modified Noda teaches the photographing optical lens assembly of claim 1, and Noda further discloses wherein the fifth lens element with positive refractive power (¶85) has an Fig. 1) and an image-side surface being convex in a paraxial region thereof (Fig. 1).  
Regarding claim 4, the modified Noda teaches the photographing optical lens assembly of claim 1, wherein the fourth lens element has negative refractive power (¶84); a curvature radius of the object-side surface of the sixth lens element is R11, the curvature radius of the image-side surface of the sixth lens element is R12, but does not explicitly show that the condition on R11+R12 / R11-R12 is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105
USPQ 233 (C.C.P.A. 1955). The modified Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length and lens curvature on imaging
performance have been well known since Gauss. Benefit of optimizing such parameters include improving the imaging quality and reducing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of the modified Noda and
thereby satisfied the claimed range in an effort to improve the image quality and reduce optical aberration.
Regarding claim 5, the modified Noda teaches the photographing optical lens assembly of claim 1, and Noda teaches wherein a half of a maximal field of view of the photographing optical lens
assembly is HFOV, the Abbe number of the fifth lens element is V5, and the following conditions are satisfied: V5 < 23.5 (Table 1), but does not explicitly show the condition on HFOV is satisfied. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Noda explicitly shows a six lens system having the required
refractive powers as cited above. Benefit of optimizing the field of view and lens curvature reducing stray light vis-à-vis vignetting while achieving a sufficiently bright image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the field of view and lens curvature(s) in order to reduce stray light vis-à-vis vignetting while achieving a sufficiently bright image.
Regarding claim 6, Noda teaches a photographing optical lens assembly comprising six lens elements (e.g. Fig. 1), the six lens elements being, in order from an object side to an image side: a first
lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6); 
wherein each of the six lens elements has an object-side surface towards the object side and an image-side surface towards the image side (Fig. 1); 
¶86) has an object-side surface being concave in a paraxial region thereof (Fig. 1);
wherein a central thickness of the first lens element is a maximum among central thicknesses of the six lens elements, a refractive index of the first lens element Is N1, a refractive index of the second
lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens
element is N6, a maximum of N1, N2, N3, N4, N5 and N6 is Nmax, an Abbe number of the fifth lens element is V5, an entrance pupil diameter of the photographing optical lens assembly is EPD, a 
maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied: 
Nmax < 1.7 (Table 1);
V5 < 30 (Table 1);
Noda does not explicitly show an image-side surface being convex in a paraxial region thereof, or that .8 < EPD/ImgH < 2.0.
Huang explicitly shows an analogous six lens system exhibiting the required refractive powers (Fig. 11, Table 11, Lenses 1-6), and the sixth lens element has an image-side surface being convex in a paraxial region thereof (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the lens set of Noda using different surface geometries taught by Huang for the purpose of, e.g. reducing the form factor and optical aberration, reducing the cost of materials and increasing imaging quality.
Huang does not remedy Noda’s deficiency concerning EPD / ImgH.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 Noda teaches a six lens system exhibiting the required refractive powers as detailed above. Benefit of optimizing the diameter of the entrance pupil with respect to the image height includes reducing vignetting while attaining a sufficiently bright image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the entrance pupil diameter with respect to the image height and therefore reduced vignetting while attaining a sufficiently bright image.
Regarding claim 7, the modified Noda teaches the photographing optical lens assembly of claim 6, and Noda further discloses wherein the first lens element with positive refractive power (¶80) has an object-side surface being convex in a paraxial region thereof (Fig. 1); the second lens element with negative refractive power (¶81) has an image-side surface being concave in a paraxial region thereof (Fig. 1); the fifth lens element has positive refractive power (¶85).  
Regarding claim 9, the modified Noda teaches the photographing optical lens assembly of claim 6, wherein a half of a maximal field of view of the photographing optical lens assembly is HFOV, but does not explicitly show the condition on HFOV is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Noda explicitly shows a six lens system having the required refractive powers as cited above. Benefit of optimizing the field of view and lens curvature reducing stray light vis-à-vis vignetting while achieving a sufficiently bright image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the field of view and lens curvature(s) in order to reduce stray light vis-à-vis vignetting while achieving a sufficiently bright image.
Regarding claim 10, the modified Noda teaches the photographing optical lens assembly of claim 6, wherein a focal length of the photographing optical lens assembly Is f, a focal length of the first 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length of lenses on imaging performance has been well known since Gauss. Benefit of optimizing such parameters include improving the imaging quality, reducing stray light (vignetting), and reducing optical aberration while achieving a smaller form factor, thus reducing cost of materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality, reduced stray light (vignetting), and reduce optical aberration while achieving a smaller form factor, thus reducing cost of materials.
Regarding claim 11, the modified Noda teaches the photographing optical lens assembly of claim 6, further comprising:  an aperture stop (St), but does not explicitly show the condition on |Dsr1/Dsr2| is satisfied:  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length, distance between optical elements, and refractive index on imaging performance have been well known since Gauss. Benefit of optimizing such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality, reduced stray light (vignetting), and reduce optical aberration while achieving a smaller form factor, thus reducing cost of materials.
Regarding claim 12, the modified Noda teaches the photographing optical lens assembly of claim 6, wherein an axial distance between an object-side surface of the first lens element and the image-side surface of the sixth lens element is TD, a focal length of the photographing optical lens assembly is f, but does not explicitly show the condition on TD/f is satisfied:
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length, distance between optical elements, and refractive index on imaging performance have been well known since Gauss. Benefit of optimizing such parameters include improving the imaging quality and reducing optical aberration while achieving a smaller form factor, thus reducing cost of materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality and reduce optical aberration while achieving a smaller form factor, thus reducing cost of materials.
Regarding claim 14, Noda teaches the photographing optical lens assembly of claim 13, wherein the first lens element with positive refractive power (¶80) has the object-side surface being convex in a Fig. 1); the fourth lens element has an object-side surface being concave in a paraxial region thereof (Fig. 1).
Noda does not explicitly show the sixth lens element is made of plastic material.  
Huang explicitly shows an analogous six lens system exhibiting the required refractive powers (Fig. 11, Table 11, Lenses 1-6) wherein the sixth lens is made of plastic (C. 24, ll. 13).
It has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. The plastic material being known to be suitable from Huang, it would have been obvious to utilize such a material when experimenting with the lens assembly of Noda.
Regarding claim 25 and 27, Noda teaches a photographing optical lens assembly comprising six lens elements (e.g. Fig. 1), the six lens elements being, in order from an object side to an image side: a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6); 
wherein each of the six lens elements has an object-side surface towards the object side and an image-side surface towards the image side (Fig. 1, along the optical axis); 
wherein the first lens element has positive refractive power (¶80); 
the fourth lens element with negative refractive power (¶84) the fifth lens element has an object-side surface being concave in a paraxial region thereof (Fig. 1); 
the sixth lens element with negative refractive power (¶86) has an object-side surface being concave in a paraxial region thereof (Fig. 1); 
wherein an absolute value of a curvature radius of an object-side surface of the second lens element is larger than an absolute value of a curvature radius of an image-side surface of the second Table 1, V5=21.3): 
Noda does not explicitly show the fourth lens element has an image-side surface being concave in a paraxial region thereof, or the sixth lens element has an image-side surface being convex in a paraxial region thereof.
Huang explicitly shows an analogous six lens system exhibiting the required refractive powers (Fig. 11, Table 11, Lenses 1-6), including the fourth lens element has an image-side surface being concave in a paraxial region thereof (Fig. 11), and the sixth lens element has an image-side surface being convex in a paraxial region thereof (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the lens set of Noda using different surface geometries taught by Huang for the purpose of, e.g. reducing the form factor and optical aberration, reducing the cost of materials and increasing imaging quality.
Regarding claim 26, the modified Noda teaches the photographing optical lens assembly of claim 25, wherein the second lens element has negative refractive power (¶81); the fifth lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof (Fig. 1, L5).  
Regarding claim 28, the modified Noda teaches the photographing optical lens assembly of claim 25, wherein a half of a maximal field of view of the photographing optical lens assembly is HFOV, a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, but does not explicitly show the conditions are satisfied (Table 1: HFOV = 79.2 / 2 = 39.6; R11+R12/R11-R12 = 0.985)
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 Noda explicitly shows a six lens system having the required refractive powers as cited above. Benefit of optimizing the field of view and lens curvature include a wide, bright image and reducing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the field of view and lens curvature(s) in order to attain a wide, bright image while reducing optical aberration.
Regarding claim 29, the modified Noda teaches the photographing optical lens assembly of claim 25, further comprising: an aperture stop (St or R1), but does not explicitly show the conditions on | Dsr1 / Dsr2 | and |f/f1| + |f/f2| + |f/f6|are satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length, distance between optical elements, and refractive index on imaging performance have been well known since Gauss. Benefit of optimizing such parameters include improving the imaging quality, reducing stray light (vignetting), and reducing optical aberration while achieving a smaller form factor, thus reducing cost of materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality, reduced stray light (vignetting), and reduce optical aberration while achieving a smaller form factor, thus reducing cost of materials.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Noda as applied to claim 6, further in view of Kubota (US 8861095 B2).
Regarding claim 8, the modified Noda teaches the photographing optical lens assembly of claim 6, but does not explicitly show wherein each of at least two of the first lens element, the second lens
element and the third lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof.  
Kubota discloses an analogous six lens system explicitly shows that second and third lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (Fig. 4, C. 8, ll. 1-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kubota and experimented with the second and third lenses of Noda’s analogous lens assembly for the purpose of, e.g. reducing the optical aberration and thereby improving image quality.

Claims 13, 15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20150277085 A1).
Regarding claim 13, 17, and 21, Noda teaches a photographing optical lens assembly comprising six lens elements (e.g. Fig. 1), the six lens elements being, in order from an object side to an image side: a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6); 
wherein each of the six lens elements has an object-side surface towards the object side and an image-side surface towards the image side (Fig. 1, along the optical axis); 
wherein the first lens element has positive refractive power (¶80);
wherein the second lens element with negative refractive power (¶81) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (Fig. 1); 
Fig. 1) and V5 <= 21.4 (Table 1);
the sixth lens element with negative refractive power (¶86) has an image-side surface being aspheric, and an object side surface that changes from concave to convex between a paraxial region and an off axis region (Fig. 1, Table 1).
wherein a central thickness of the first lens element is a maximum among central thicknesses of the six lens elements, there is an air space between each of adjacent lens elements of the six lens elements; a focal length of the photographing optical lens assembly is f, a curvature radius of an object
side surface of the first lens element is R1, a curvature radius of the image-side surface of the sixth lens element is R12.
Noda does not explicitly show the condition on f/R1 – f/R12 is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105
USPQ 233 (C.C.P.A. 1955). Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length and lens curvature on imaging performance have been well
known since Gauss. Benefit of optimizing such parameters include improving the imaging quality and reducing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality and reduce optical aberration.
Regarding claim 15, Noda teaches the photographing optical lens assembly of claim 13, wherein the third lens element with positive refractive power (¶83) has an object-side surface being convex in a paraxial region thereof (e.g. Fig. 4, Fig. 7).  
Regarding claim 18 and 19, Noda teaches the photographing optical lens assembly of claim 13, but does not explicitly show the conditions on TD/f, Nmax, TD/D6r9 are satisfied.
In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Noda teaches a six lens system exhibiting the required refractive powers as detailed above. The effect of focal length, distance between optical elements, and refractive index on imaging performance have been well known since Gauss. Benefit of optimizing such parameters include improving the imaging quality and reducing optical aberration while achieving a smaller form factor, thus reducing cost of materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length and lens curvatures of Noda and thereby satisfied the claimed range in an effort to improve the image quality and reduce optical aberration while achieving a smaller form factor, thus reducing cost of materials.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 13 above, and further in view of Kubota (US 8861095 B2).
Regarding claim 22, Noda teaches an capturing device, comprising: the photographing optical lens assembly of claim 13 (as above), but does not explicitly show a prism disposed on an optical path of the photographing optical lens assembly.  
Kubota explicitly shows that it is conventional to fold the path on the image side using a prism (C. 2, ll. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a prism to fold the optical path of Noda according to the Kubota for the purpose of reducing the form factor of the image capturing device and increasing the number of devices in which Noda’s imaging system can be disposed.
Regarding claim 23 and 24, Noda teaches an capturing device, comprising: the photographing optical lens assembly of claim 13 (as above); and an image sensor disposed on an image surface of the photographing optical lens assembly (¶3).  

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Noda teaches the photographing optical lens assembly of claim 13, but does not explicitly show wherein each of at least two of the first lens element, the second lens element and the third lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof; a half of a maximal field of view of the photographing optical lens assembly is HFOV, and the following condition is satisfied:
Regarding claim 20, Noda teaches the photographing optical lens assembly of claim 13, but does not explicitly show wherein the focal length of the photographing optical lens assembly is f, a maximum image height of the photographing optical lens assembly is ImgH, an entrance pupil diameter of the photographing optical lens assembly is EPD, but does not explicitly show the conditions on f/ImgH and EPD/ImgH are satisfied:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872